Name: Council Regulation (EEC) No 3138/76 of 21 December 1976 amending Regulations (EEC) No 2682/72, (EEC) No 2727/75, (EEC) No 765/68 and (EEC) No 3330/74 as regards the description of certain chemicals falling within subheading 29.16 A ex VIII of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 76 Official Journal of the European Communities No L 354/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3138/76 of 21 December 1976 amending Regulations (EEC) No 2682/72, (EEC) No 2727/75 , (EEC) No 765/68 and (EEC) No 3330/74 as regards the description of certain chemicals falling within subheading 29.16 A ex VIII of the Common Customs Tariff refund on sugar used in the chemical industry (6), as last amended by Regulation (EEC) No 2477/74 (7) ;  Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (8), as last amended by Regula ­ tion (EEC) No 1487/76 (9); Whereas in the interests of simplicity, these amend ­ ments should be contained in a single Regulation , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (*), Whereas the present wording used in several Council Regulations for certain chemicals falling within subheading 29.16 A ex VIII is in some cases impre ­ cise, and in other cases does not correspond exactly in the different language versions ; whereas, in order to achieve a correct and uniform application of the Regu ­ lations concerned, certain of the present wordings must therefore be amended ; Whereas these amendments concern the following Regulations :  Council Regulation (EEC) No 2682/72 of 12 December 1972 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (2 ), as amended by Regulation (EEC) No 2795/76 (3) ;  Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (4), as last amended by Regula ­ tion (EEC) No 1143/76 (5);  Council Regulation (EEC) No 765/68 of 18 June 1968 laying down general rules for the production Article 1 The wording of subheading 29.16 A ex VIII in Annex B of Reguation (EEC) No 2682/72, in Annex B of Regulation (EEC) No 2727/75, in Annex I of Regula ­ tion (EEC) No 765/68 and in Annex I of Regulation (EEC) No 3330/74 shall be replaced by the following wording in German, English , French , Italian and Dutch :  'GlycerinsÃ ¤ure, GlykolsÃ ¤ure, ZuckersÃ ¤ure, IsozuckersÃ ¤ure, HeptazuckersÃ ¤ure, ihre Salze und Ester.'  'Glyceric acid, glycolic acid, saccharic acid, isosaccharic acid, heptasaccharic acid, their salts and esters .'  'Acide glycÃ ©rique, acide glycolique, acide saccharique, acide isosaccharique, acide hepta ­ saccharique, leurs sels et leurs esters .'(') Opinion delivered 17 . 12 . 1976 (not yet published in the Official Journal). (2 ) OJ No L 289, 27 . 12 . 1972, p . 13 . (6) OJ No L 143, 18 . 6 . 1968 , p. 1 . ( 7) OJ No L 264, 1 . 10 . 1974, p. 71 . (8) OJ No L 359, 31 . 12 . 1974, p. 1 . (9) OJ No L 167, 26 . 6 . 1976, p. 9 . (3 ) OJ No L 320 , 20 . 11 . 1976, p. 1 . ( «) OJ No L 281 , 1 . 11 . 1975, p. 1 . (5) OJ No L 130, 19 . 5 . 1976, p. 1 . No L 354/2 Official Journal of the European Communities 24. 12. 76  Acido glicerico, acido glicolico, acido sacca ­ rico, acido isosaccarico, acido eptasaccarico, loro sali e loro esteri .' Annex I of Regulation (EEC) No 3330/74 shall be replaced by the following :  Glycerinsyre, glucolsyre, sukkersyre, isosukker ­ syre, heptasukkersyre, samt salte og estere deraf.'  Glycerinezuur, glycolzuur, suikerzuur, isosui ­ kerzuur, heptasuikerzuur, alsmede zouten en esters daarvan .' Article 3 This Regulation shall enter into force on 1 January 1977. Article 2 The wording in Danish of subheading 29.16 A ex VIII in Annex B of Regulation (EEC) No 2682/72 and in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1976. For the Council The President A. P. L. M. M. van der STEE